Exhibit 10.1


REGULATION S SUBSCRIPTION AGREEMENT
AND INVESTMENT REPRESENTATION


This Regulation S Subscription and Investment Representation is entered into
this 28th day of September, 2013 between Tianli Agritech, Inc., a British Virgin
Islands corporation (the “Company”), and Mr. Gong Wei (the “Investor”).


Preliminary Statement


The Company has offered the Investor the opportunity to purchase 2,760,000
shares of the common stock of the Company at a purchase price of $1.16 per
share, $3,201,600 in the aggregate, to be paid in cash at the closing and the
Investor has agreed to do so on the terms and conditions set forth herein.


The Company is currently subject to Nasdaq Marketplace Rule 5635(d) which limits
the number of shares of the Company’s common stock that can be sold in a private
placement to no more than 20% of the shares outstanding, subject to certain
exceptions as provided in the Nasdaq Marketplace Rules.


To enable the Company to comply with Nasdaq’s Rules, the Investor will acquire
2,238,000 shares of the Company’s common stock simultaneously with the execution
of this Agreement and acquire the balance, 522,000 shares, upon satisfaction of
one of the conditions set forth in Section 1.1(i) or 1.1(ii) below.


NOW THEREFORE, indenting to be legally bound the parties hereto agree as
follows:


SECTION 1


1.1           Subscription.


The Investor, intending to be legally bound, hereby irrevocably subscribes for
and agrees to purchase 2,760,000 shares of the common stock of the Company (the
“Shares”) for an aggregate purchase price of $3,201,600 (the “Purchase Price”),
which is equivalent to $1.16 per Share, and the Company, intending to be legally
bound, hereby agrees to issue the Shares to the Investor upon receipt of the
Purchase Price, provided, however, that the Company’s obligation to issue and
the Investor’s obligation to purchase 522,000 of such 2,760,000 shares are
subject to (i) the receipt by the Company from Nasdaq of an acknowledgement that
it is exempt from Marketplace Rule 5635(d) or (ii) the receipt by the Company of
a vote of its shareholders approving the sale by the Company to the Investor of
a number of shares greater than 20% of the shares currently outstanding.
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION 2


2.1           Closing.  The closing (the "Initial Closing") of the purchase and
sale of the 2,238,000 Shares, on the terms and subject to the conditions set
forth in this subscription agreement, shall occur simultaneously with the
acceptance by the Company of the Investor's subscription, as evidenced by the
Company’s execution of this Subscription Agreement.  The parties have agreed
that the Initial Closing shall take place no later than September 29, 2013.  At
the Initial Closing the Investor will deliver $2,596,080 to the Company and,
within five days, the Company will deliver the Investor a certificate registered
in the name of Investor representing 2,238,000 shares of its common stock.


The closing (the "Second Closing") of the purchase and sale of the 522,000
Shares, on the terms and subject to the conditions set forth in this
subscription agreement, shall occur on a date selected by the Company but in no
event later than three days after the first to occur of (i) the receipt by the
Company from Nasdaq of an acknowledgement that it is exempt from Marketplace
Rule 5635(d) or (ii) the receipt by the Company of a vote of its shareholders
approving the sale by the Company to the Investor of a number of shares greater
than 20% of the shares currently outstanding.   At the Second Closing the
Investor will deliver $605,520 to the Company and, within five days, the Company
will deliver the Investor a certificate registered in the name of Investor
representing 522,000 shares of its common stock.


With the consent of the Company, not to be unreasonably withheld, Investor can
satisfy his obligation to pay the amount due at the Initial Closing or the
Second Closing by paying to the Company’s subsidiary, Wuhan Fengze Agricultural
Science and Technology Development Co., Ltd., the amount in Renminbi equal to
the dollar amount payable.


SECTION 3


3.1           Investor Representations and Warranties.   The Investor hereby
acknowledges, represents and warrants to, and agrees with, the Company as
follows:


(a)           Investment Purposes.  The Investor is acquiring the Shares for his
own account as principal, not as a nominee or agent, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part in any transactions that would be in violation of
the Securities Act or any state securities or "blue-sky" laws. No other person
has a direct or indirect beneficial interest in, and the Investor does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to, the Shares or any part of the Shares for which the Investor is
subscribing that would be in violation of the Securities Act or any state
securities or "blue-sky" laws.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Authority.  The Investor has full power and authority to enter
into this Agreement, the execution and delivery of this Agreement has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of the Investor.


(c)           Investment Experience.  The Investor, or the Investor’s
professional advisors, has such knowledge and experience in finance, securities,
taxation, investments and other business matters as to evaluate investments of
the kind described in this Subscription Agreement. By reason of the business and
financial experience of the Investor or his professional advisors (who are not
affiliated with or compensated in any way by the Company or any of its
affiliates or selling agents), the Investor can protect his own interests in
connection with the transactions described in this Subscription Agreement.


(d)           Exemption from Registration.  The Investor acknowledges its
understanding that the offering and sale of the Shares is intended to be exempt
from registration under the Securities Act.  In furtherance thereof, in addition
to the other representations and warranties of the Investor made herein, the
Investor further represents and warrants to and agrees with the Company and its
affiliates that the Investor has been provided an opportunity for a reasonable
period of time prior to the date hereof to obtain additional information
concerning the offering of the Shares, the Company and all other information to
the extent the Company possesses such information or can acquire it without
unreasonable effort or expense.


(e)           No Other Company Representations.  No representations or
warranties have been made to the Investor by the Company, or any officer,
employee, agent, affiliate or subsidiary of the Company, other than the
representations of the Company contained herein, and in subscribing for Shares
the Investor is not relying upon any representations other than those contained
herein.


(f)           Compliance with Laws.  Any resale of the Shares during the
‘distribution compliance period’ as defined in Rule 902(f) to Regulation S shall
only be made in compliance with exemptions from registration afforded by
Regulation S.  Further, any such sale of the Shares in any jurisdiction outside
of the United States will be made in compliance with the securities laws of such
jurisdiction.  The Investor will not offer to sell or sell the Shares in any
jurisdiction unless the Investor obtains all required consents, if any.


(g)           Regulation S Exemption.  The Investor understands that the Shares
are being offered and sold in reliance on an exemption from the registration
requirements of United States federal and state securities laws under Regulation
S promulgated under the Securities Act and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the applicability of such exemptions and the suitability of the
Investor to acquire the Shares.  In this regard, the Investor represents,
warrants and agrees that:
 
 
3

--------------------------------------------------------------------------------

 
 
(h)           The Investor is not a U.S. Person (as defined in the Securities
Act) and is not an affiliate (as defined in Rule 501(b) under the Securities
Act) of the Company and is not acquiring the Shares for the account or benefit
of a U.S. Person.


(i)           At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery of this Agreement, the
Investor was outside of the United States.


(j)           The Investor will not, during the period commencing on the date of
issuance of the Shares and ending on the first anniversary of such date, or such
shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Shares in the United States, or to a U.S. Person for the account or
for the benefit of a U.S. Person, or otherwise in a manner that is not in
compliance with Regulation S.


(k)           The Investor will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Shares only pursuant to
registration under the Securities Act or an available exemption therefrom and,
in accordance with all applicable state and foreign securities laws.


(l)           The Investor was not in the United States, engaged in, and prior
to the expiration of the Restricted Period will not engage in, any short selling
of or any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.


(m)          Neither the Investor nor or any person acting on its behalf has
engaged, nor will engage, in any directed selling efforts to a U.S. Person with
respect to the Shares and the Investor and any person acting on his behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.


(n)           The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.


(o)           Neither the Investor nor any person acting on its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Shares.  The
Investor agrees not to cause any advertisement of the Shares to be published in
any newspaper or periodical or posted in any public place and not to issue any
circular relating to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.
 
 
4

--------------------------------------------------------------------------------

 
 
(p)           Each certificate representing the Shares shall be endorsed with
the following legends, in addition to any other legend required to be placed
thereon by applicable federal or state securities laws:


(A)           “THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S.
PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“THE SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON
REGULATION S PROMULGATED UNDER THE SECURITIES ACT.”
(B)           “TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING
TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
(C)           “TRANSFER OF THESE SECURITIES PRIOR TO EIGHTEEN MONTHS FROM THE
DATE OF THIS CERTIFICATE IS PROHIBITED.  THEREAFTER, THESE SECURITIES MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED FOR A PRICE OF LES THAN $1.16 PER SHARES OR UPON
THE DEATH OF THE HOLDER HEREOF.  IN THE EVENT OF THE TRANSFER OF THESE
SECURITIES UPON THE DEATH OG THE HOLDER, THE TRANSFER OF THESE SECURITIES BY THE
TRASFEREE WILL BE SUBJECT TO THE FOREGOING RESTRICTIONS.”


(q)           The Investor consents to the Company making a notation on its
records or giving instructions to any transfer agent of the Company, if any, in
order to implement the restrictions on transfer of the Shares set forth in this
Section.


(r)           Receipt of Information.  The Investor has received all documents,
records, books and other information pertaining to the Investor’s investment in
the Company that has been requested by the Investor.


(s)           No Reliance.  Other than as set forth herein, the Investor is not
relying upon any other information, representation or warranty by the Company or
any officer, director, stockholder, agent or representative of the Company in
determining to invest in the Shares.  The Investor has consulted, to the extent
deemed appropriate by the Investor, with the Investor’s own advisers as to the
financial, tax, legal and related matters concerning an investment in the Shares
and on that basis believes that her investment in the Shares is suitable and
appropriate for the Investor.


(t)           No Governmental Review.  The Investor is aware that no federal or
state agency has (i) made any finding or determination as to the fairness of
this investment, (ii) made any recommendation or endorsement of the Shares or
the Company, or (iii) guaranteed or insured any investment in the Shares or any
investment made by the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 4


4.1           The Investor’s Covenants.  The Investor covenants and agrees with
the Company that he will not or otherwise transfer, other than in accordance
with the law upon his death, all or any portion of the Shares for a period of 18
months commencing on the date of the Closing or thereafter at a price of less
than $1.16 per share (subject to adjustment in the event of any stock
splits).  In the event of the transfer of the Shares upon the death of the
Investor, the transfer of the Shares by the transferee will be subject to the
foregoing restrictions.


4.2           Company Covenants.


(a)           Appointment as Director.        The Company covenants and agrees
with the Investor that within a reasonable period of time following the Closing
it will use its best efforts to cause its Board of Directors to take whatever
actions are necessary or desirable to cause the nomination and election of the
Investor as a director of the Company.


(b)           Satisfaction of Conditions.      The Company covenants and agrees
with Investor that it will exercise commercially reasonable efforts to achieve
the satisfaction of one of the conditions set forth in Section 1.1(i) and
1.1(ii) as soon as reasonably practical after the date hereof.


SECTION 5


5.1           Company’s Representations and Warranties.  The Company represents
and warrants to the Investor as follows:


(a)            Organization of the Company.  The Company is a corporation duly
organized and validly existing and in good standing under the laws of the
British Virgin Islands.


(b)           Authority.   (a)  The Company has the requisite corporate power
and authority to enter into and perform its obligations under this Agreement;
(b) the execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required; and (c) this Agreement has been duly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
such  enforceability  may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Exemption from Registration; Valid Issuances.  The Shares, in
accordance with the terms and on the bases of the representations and warranties
of the Investor set forth herein, may and shall be properly issued by the
Company to the Investor pursuant to any applicable federal or state law. When
issued and paid for as herein provided the Shares shall be duly and validly
issued, fully paid, and non-assessable. Neither the sales of the Shares pursuant
to, nor the Company's performance of its obligations under, this Agreement shall
(i) result in the creation or imposition of any liens, charges, claims or other
encumbrances upon the Shares or any of the assets of the Company. The Shares
shall not subject the Investor to personal liability by reason of the ownership
thereof.


(d)           No General Solicitation or Advertising in Regard to this
Transaction.  Neither the Company nor any of its affiliates nor any person
acting on its or their behalf (a) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D) or general
advertising with respect to any of the Shares, or (b) made any offers or sales
of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Common Stock under the
Securities Act.


SECTION 6


6.1           Indemnity.  The Investor agrees to indemnify and hold harmless the
Company, its officers and directors, employees and its affiliates and their
respective successors and assigns and each other person, if any, who controls
any thereof, against any loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation
commenced or threatened or any claim whatsoever) arising out of or based upon
any false representation or warranty or breach or failure by the Investor to
comply with any covenant or agreement made by the Investor herein or in any
other document furnished by the Investor to any of the foregoing in connection
with this transaction.


6.2           Modification.  Neither this Agreement nor any provisions hereof
shall be modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.


6.3           Notices.  Any notice, demand or other communication which any
party hereto may be required, or may elect, to give to anyone interested
hereunder shall be sufficiently given if (a) deposited, prepaid, with a
recognized international courier service,  (b) delivered personally at such
address, (c) upon the expiration of twenty four (24) hours after transmission,
if sent by facsimile if a confirmation of transmission is produced by the
sending machine (and a copy of each facsimile promptly shall be sent as provided
in clause (a), (in each case to the parties at their respective addresses set
forth below their signatures to this Agreement (or at such other address for a
party as shall be specified by like notice; provided that the notices of a
change of address shall be effective only upon receipt thereof).
 
 
7

--------------------------------------------------------------------------------

 
 
6.4           Counterparts.  This Agreement may be executed through the use of
separate signature pages or in any number of counterparts and by facsimile, and
each of such counterparts shall, for all purposes, constitute one agreement
binding on all parties, notwithstanding that all parties are not signatories to
the same counterpart. Signatures may be facsimiles.


6.5           Binding Effect.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
assigns.


6.6           Entire Agreement.  This Agreement and the documents referenced
herein contain the entire agreement of the parties and there are no
representations, covenants or other agreements except as stated or referred to
herein and therein.


6.7           Assignability.  This Agreement is not transferable or assignable
by the Investor.


6.8           Further Assurances.  Upon request from time to time, the Investor
shall execute and deliver all documents and do all other acts that may be
necessary or desirable, in the reasonable opinion of the Company or its counsel,
to effect the subscription for the Shares in accordance herewith.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year this subscription has been accepted by the Company as set forth
below.
 

 
/s/ Wei Gong
      Wei Gong


Address:
No. 6, Floor 4,
No.24-1 Hangkongxiaolu, Jianghan District, Wuhan City, Hubei Province, China   
430000


 Identification Number:
 
China: 420104195404270018
 
US: N/A

 
ACCEPTANCE OF SUBSCRIPTION
 
ACCEPTED BY:
Tianli Agritech, Inc.
 
By:      /s/ Hanying Li
            Hanying Li
            Chairwoman and CEO


Address:


Suite K, 12th Floor, Building A, Jiangjing Mansion
228 Yanjiang Ave., Jiangan District, Wuhan City
Hubei Province, China 430010